8 N.Y.2d 886 (1960)
Frank R. Williams, Respondent-Appellant,
v.
State of New York, Appellant-Respondent. (Claim No. 34104.)
Court of Appeals of the State of New York.
Argued May 23, 1960.
Decided June 9, 1960.
Louis J. Lefkowitz, Attorney-General (Julius L. Sackman and Paxton Blair of counsel), for appellant-respondent.
Robert W. Hartnett for respondent-appellant.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, without costs; no opinion.